291 F.Supp. 855 (1968)
The FIRST NATIONAL BANK OF HOMESTEAD, Homestead, FLORIDA
and
Okaloosa National Bank at Niceville, Niceville, Florida, Plaintiffs,
v.
Fred O. DICKINSON, Jr., Comptroller of the State of Florida
and
The Florida Revenue Commission
and
J. Ed Straughn, Director of Revenue, State of Florida, Defendants.
No. 1226.
United States District Court N. D. Florida, Tallahassee Division.
August 19, 1968.
Judgment Affirmed January 20, 1969.
*856 O. Ralph Matousek, Homestead, Fla., for First Natl. Bank of Homestead.
James E. Moore, Niceville, Fla., for Okaloosa Natl. Bank.
Earl Faircloth, Atty. Gen., Fred M. Burns, Larry Levy, Asst. Attys. Gen., State of Florida, Tallahassee, Fla., for defendants.
Before DYER, Circuit Judge, and CARSWELL and SCOTT, District Judges.
Judgment Affirmed January 20, 1969. See 89 S.Ct. 685.
PER CURIAM.
Upon plaintiffs' respective motions for summary final judgment the Court finds that plaintiffs, as national banking institutions, created and existing pursuant to 12 U.S.C.A. § 21 et seq., are instrumentalities of the United States and are therefore immune from state and local taxes which are not within the purview of 12 U.S.C.A. § 548, First Agricultural National Bank of Berkshire County v. State Tax Commission, 1968, 392 U.S. 339, 88 S.Ct. 2173, 20 L.Ed.2d 1138.
It is therefore ordered that the defendants jointly and severally are restrained and enjoined from levying, assessing or collecting (a) sales and use taxes levied on goods, services and rentals purchased by plaintiffs, (b) intangible personal property taxes on mortgages owned and recorded by plaintiffs, (c) documentary stamp taxes on notes, mortgages, or other evidences of debt held by plaintiffs, and on shares of stock and capital debentures issued by plaintiffs.
This Court is neither required to nor should pass upon the question of whether the plaintiffs are entitled to have refunded to them the taxes which are alleged to have heretofore been paid by plaintiffs.
This cause is remanded to the District Court for such further disposition as may be appropriate.